UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 27, 2007 Independence Tax Credit Plus L.P. IV (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-17015 13-3809869 (Commission File Number) (IRS Employer Identification No.) 625 Madison AvenueNew York, New York 10022 (Address of Principal Executive Offices) (Zip Code) (212) 317-5700 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On September 27, 2007, Independence Tax Credit Plus L.P. IV (“Independence IV”) issued a press release announcing that it recently became aware of a tender offer by Peachtree Partners(the “Offeror”) to purchase Independence IV’s outstanding limited partnership units.The Offeror seeks to purchase no more than 4.9% of Independence IV’s outstanding units (including the units that it currently owns) at a price of $80 per unit, less certain reductions to that purchase price (including an “administrative fee” of $150 per selling investor) as described in the Offeror’s written tender offer materials dated September 17, 2007. The press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and incorporated herein by reference. This Current Report on Form 8-K and the press release attached as an exhibit hereto contain forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 and also include a cautionary statement identifying important factors that could cause actual results to differ materially from those anticipated. Item 9.01.Financial Statements and Exhibits. (a)Not applicable (b)Not applicable (c)Not applicable (d)Exhibits 99.1Press Release issued September 27, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INDEPENDENCE TAX CREDIT PLUS L.P. IV By: Related Independence L.L.C., aGeneral Partner Date: September 27, 2007 By: /s/ Robert L. Levy Robert L. Levy ChiefFinancial Officer
